Citation Nr: 0213645	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
labyrinthitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to July 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2000 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied an 
increased rating for the veteran's labyrinthitis.  Following 
receipt of a notice of disagreement of this decision, the RO 
issued a Statement of the Case (SOC) denying an increased 
rating for this disorder.  Thereafter, the veteran perfected 
his appeal of this issue in August 2000.  


REMAND

Since issuance of a Supplemental Statement of the Case (SSOC) 
addressing the issue on appeal in August 2000, the RO has 
obtained additional VA medical evidence.  Specifically, in 
October 2001 and May 2002, the RO received additional VA 
outpatient treatment records dated from 1993 to May 2002.  
Similarly, in November 2001 and February 2002, the RO 
received reports of VA compensation and pension examinations.  
However, the evidence does not show that the RO has 
adjudicated the claim or issued a SSOC with consideration of 
this additional evidence.  

In a letter dated in July 2002, the RO informed the veteran 
that his appeal had been certified to the Board and that his 
records were being transferred to the Board. 

Pertinent VA regulations provide that the agency of original 
jurisdiction (AOJ) will furnish the appellant and his or her 
representative, if any, with a SSOC if the AOJ received 
additional pertinent evidence after issuance of the most 
recent SOC or SSOC and before the appeal is certified to the 
Board and the appellate record is transferred to the Board.  
67 Fed. Reg. 3,099, 3,104-3,105 (Jan. 23, 2002) (to be 
codified as amended at 38 C.F.R. § 19.31(b)(1)).  A SSOC will 
be issued following development pursuant to a remand by the 
Board unless the only purpose of the remand is to assemble 
records previously considered by the agency of original 
jurisdiction and properly discussed in a prior SOC or SSOC. 
67 Fed. Reg. 3,099, 3,105 (to be codified as amended at 
38 C.F.R. § 19.31(c)).  

As the RO, the AOJ in the present case, received additional 
pertinent VA medical evidence since the issuance of the most 
recent SSOC in August 2000 and before certification of the 
appeal to the Board in July 2002, a Statement of the Case is 
required to assure full notification to the veteran of the 
status of the case. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should again review the claim 
on appeal with consideration of the 
entire evidentiary record to include 
evidence obtained subsequent to the 
August 2000 SSOC.  

2.  If the decision remains adverse to 
the veteran, in whole or in part, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board wishes to express its gratitude to the RO in 
advance for its assistance in developing the case as set 
forth above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




